KATTEN MUCHIN ROSENMAN LLP
Steven J. Reisman, Esq.
575 Madison Avenue
New York, NY 10022-2585
Telephone: (212) 940-8772
Fax: (212) 894-5512

Attorneys for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                             Chapter 11

    Sears Holdings Corporation, et al.,1                               Case No. 18-23538-RDD

                                                        Debtors.       (Jointly Administered)


    Kmart Holding Corporation,
                                                        Plaintiff,
                                                                       Adv. No. 20-06449-rdd
    v.

    Jordache Limited,
                                                    Defendant.

         STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as
follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations
LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service,
LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver
of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois
LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears
Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
is 3333 Beverly Road, Hoffman Estates, Illinois 60179.


                                                                1
       Kmart Holding Corporation (the “Plaintiff” or “Debtor”), one of the debtors in the above-

captioned chapter 11 case, and Jordache Limited (the “Defendant” and, together with Plaintiff, the

“Parties”), through their respective counsel, enter into this Stipulation to Extend Time to Respond

to Complaint and hereby stipulate and agree as follows:

       1.    The Parties agree and stipulate that the time within which Defendant may answer,

move, or otherwise plead to the Complaint [Adv. D.I. 1] is hereby extended to and including

November 5, 2020.

       2.      Defendant admits that Defendant is the proper party defendant as named in the

Summons and Complaint.

       3.      In exchange for Plaintiff’s agreement to extend the response deadline, Defendant

agrees to waive any issues relating to service of process of the Summons and Complaint.



 Dated: October 5, 2020

 AGREED TO BY

 KATTEN MUCHIN ROSENMAN LLP                             KING & SPALDING LLP

 /s/ Steven J. Reisman                                  /s/ Jonathan W. Jordan
 Steven J. Reisman, Esq.                                Jonathan W. Jordan
 575 Madison Avenue                                     1180 Peachtree Street,
 New York, NY 10022-2585                                NE Suite 1600
 Telephone: (212) 940-8700                              Atlanta, GA 30309
 Fax: (212) 894-5512                                    Telephone: (404) 572-3568
 Email: sreisman@katten.com                             Email: jjordan@kslaw.com


 Counsel for Plaintiff                               Counsel for Defendant




                                                2
